F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              AUG 31 2001
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                  Clerk

 RONALD E. HALL,

          Plaintiff-Appellant,
 v.                                                         No. 01-3131
 BETH GILMER-JONES, Detective,                     (D.C. No. 01-CV-3065-GTV)
 Junction City KS; CHRIS BIGGS, Geary                        (D.Kan.)
 County Attorney, Junction City KS;
 LINDA BARNES-POINTER, Public
 Defender, Junction City KS; TROY V.
 HUSER, Attorney, Manhattan KS;
 LARRY E. BENGSTON, District Judge,
 Junction City KS; GEARY COUNTY
 BOARD OF COUNTY
 COMMISSIONERS, Junction City, KS,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before HENRY, BRISCOE and MURPHY, Circuit Judges.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Ronald E. Hall, a state prisoner appearing pro se, appeals the dismissal of his 42

U.S.C. § 1983 complaint. We affirm.

       Hall filed his complaint on February 27, 2001, alleging violations of his Fifth

Amendment due process rights, his Fourteenth Amendment equal protection rights,

and his Eighth Amendment cruel and unusual punishment rights. The district court

dismissed the complaint, finding (1) “no cause of action exists under § 1983 for the

recovery of damages arising from an allegedly unconstitutional conviction where the

challenged conviction has not been set aside”; (2) “both the county attorney and the

state court judge are entitled to immunity”; (3) “plaintiff's allegations state no claim for

relief against his appointed defense attorneys because these individuals are not

considered state actors”; and (4) “plaintiff's claim for relief against the Board of

County Commissioners is based solely on his conclusory assertion that the Board is

responsible for the actions of the county employee.” Order at 1-3.

       We agree with the district court's analysis of the issues and AFFIRM for

substantially the same reasons as stated in the district court's order entered April 30,

2001. Hall is reminded of his obligation to continue making the payments toward his

                                             2
appellate filing fee until the entire fee has been paid.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                              3